Case 1-18-40884-ess Doc 48 Filed 11/14/18 Entered 11/14/18 17:14:33

HERTz, CHERSON

Exior J. CHERSON R P ( HALEH AHDOUT
MICHAEL C, ROSENTHAL OSENTHAL J ° . MARIANNE NUNZIATA

 

MICHAEL A. StI NER ATTORNEYS AT LAW JANET GOLDSTEIN
ROBERT L. MILLER BARBARA J. FRANKFURT
Kerry S. GLASGOLD 118-35 QUEENS BOULEVARD, 9T# FLOOR GEORGIA PAPAZIS
GRreGorY T. SMITH Forest HILLs, NY 11375 Vijay M. KITsON
Howarp 8. LEVINE PHONE (718) 261-7700 @ Fax: (718) 261-3175 DANIEL P. PHILLIPS
EMAIL: THEFIRM@RHCRLAW.COM Davip Troup

OF COUNSEL: ERICA KASS
JEFFREY M. STEINITZ CLOSING Dept. (718) 269-7777 @ FAX (718) 709-0080 Grecory 8S. Liss
TRA B. POLLACK CLOSING Dept. EMAIL: CLOSINGS@RHCRLAW.COM MITCHELL E. COHEN
WAVW.RHCRLAW.COM HEATH TYGAR

JASON MOHABIR

November 14, 2018

Hon. Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York

Re: Allied [TV LLC
Case Number 1-18-40884-ess

Dear Justice Stong,

My office represents Century 2000 Custom Home Builders, creditor-mortgagee in the above-
referenced bankruptcy proceeding (“Century 2000”). Debtor Allied IV LLC (“Allied”) recently
filed two motions with the Court on October 16, 2018; A “Motion to
Object/Reclassify/Reduce/Expunge Claims” and a “Second Motion to Extend Exclusivity
Period” (Document Numbers 42 and 43 on the ECF website).

Allied’s Motion to Object/Reclassify requests very serious relief regarding Century 2000’s
mortgage-lien on a commercial property which is part of the bankruptcy estate. The motion also
raises claims and arguments which are already being litigated before the Court in two related
matters pending in New York Supreme Court entitled “113 Discount Bazaar v. Allied IV and
Century 2000 et. al.” under Index #0705383/2013 (“113 Discount Bazaar Action”) and “Century
2000 Home Builders v. Allied IV LLC et. al.” under Index #0709050/2015 (“Century 2000
Action”). Debtor requested a stay in the Century 2000 Action and was granted such relief
pending the Court’s decision after trial in the 113 Discount Bazaar Action. A copy of the
Court’s decision staying the Century 2000 Action is enclosed herein. Allied IV LLC filed the
instant bankruptcy proceeding on February 19, 2018 immediately prior to the scheduled trial
being conducted in the 113 Discount Bazaar Action on February 22, 2018. A copy of the New
York State e-courts website showing scheduling of the trial in that matter is also enclosed herein

for the Court’s reference.

I write this correspondence to request an extension of time of both the hearing on the motions
and Century 2000’s time to respond to Allied’s motions. My law office has been inundated with
Case 1-18-40884-ess Doc 48 Filed 11/14/18 Entered 11/14/18 17:14:33

an abnormally large work load in the past month as well a heavily-involved trial in New York
Supreme Court which is scheduled to take place within the next few weeks. Allied’s motions are
serious in nature and will require lengthy and detailed responses. On November 13, 2018, my
office contacted counsel for Allied to request a professional courtesy extension of time to
respond to the motions and an adjournment of the hearing date. I did not receive a response and
followed up with counsel today, November 14, 2018. I was told via email that counsel would
consent only to a two-day extension to oppose the motions and would not adjourn the hearing
date under any circumstances. Counsel reiterated the same over a phone conversation earlier
today as well. Counsel would not extend a professional courtesy despite my explaining my
office’s exigent circumstances and the matter being on the Court’s calendar for the first time on
November 20, 2018.

The undersigned respectfully requests that Century 2000 be granted a one-time extension of time
to respond to Allied’s motions through and including December 14, 2018. Century 2000 is
available to appear for a hearing date at any time thereafter which is practicable for the Court and
the parties to the bankruptcy proceeding. The undersigned notes that this office granted Allied a
professional courtesy when they requested an adjournment of the August 14, 2018 bankruptcy
hearing, yet Allied has refused to return the same professional courtesy to this office.

I thank Your Honor for your time and attention to this matter . I can be reached via phone at
718-269-7783 or email at Georgia.papazis@rherlaw.com with any questions or further
correspondence regarding the instant matter.

oraiaPapazis, Esq.

Ce:

U.S. Trustee

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building

201 Varick Street, Suite 1006

New York, NY 10014

Mark A. Frankel

Backenroth, Frankel, & Krinsky LLP
800 Third Avenue, 11" Floor

New York, NY 10022

Law Offices of Coritsidis & Lambros, PLLC
46 Trinity Place
New York, NY 10006
